Citation Nr: 0204964	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 16, 1999, 
for the grant of a 20 percent evaluation for service-
connected ventral hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 20 percent evaluation 
for ventral hernia, effective March 16, 1999.  The veteran 
stated that he was satisfied with the 20 percent evaluation 
but that he wanted to appeal the effective date assigned to 
the 20 percent evaluation.

In a January 2001 decision, the Board denied an effective 
date earlier than March 16, 1999, for the grant of a 
20 percent evaluation for ventral hernia.  Subsequently, the 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (the Court).  In May 2001, the 
Secretary filed a motion to vacate the Board decision and 
remand it for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Court granted the motion in June 2001, and 
the case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Service connection for ventral hernia was established as 
of July 27, 1994, with a noncompensable evaluation.

2.  The veteran underwent ventral hernia repair in November 
1994 and was provided a temporary total evaluation pursuant 
to 38 C.F.R. § 4.30 from November 29, 1994, to February 28, 
1995.

3.  The March 16, 1999, VA examination report established a 
factually ascertainable date when an increase in the service-
connected ventral hernia occurred. 



CONCLUSION OF LAW

The criteria for an effective date earlier than March 16, 
1999, for the assignment of a 20 percent rating for service-
connected ventral hernia, have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.115, Diagnostic Code 7339 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the June 1999 rating decision on 
appeal and the January 2000 statement of the case, the RO 
informed the veteran of the reasons and bases an effective 
date earlier than March 16, 1999, for the grant of the 
20 percent evaluation was not warranted.  In the January 2000 
statement of the case, the RO stated, "If the veteran has 
additional medical evidence or knows of evidence that shows 
the recurrence of the ventral hernia at an earlier date [than 
March 16, 1999,] he should submit it or notify the VA so that 
it can be obtained."  Thus, the veteran was provided 
notification as to what type of evidence would assist him in 
obtaining an earlier effective date.  The RO also included 
the pertinent regulations that applied to the veteran's claim 
for an earlier effective date.  Correspondence copies of 
these determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Also, although the January 2001 Board decision has been 
vacated, the veteran was notified of the laws and regulations 
that pertained to his claim and the reasons and bases for the 
Board's determination that an effective date earlier than 
March 16, 1999, was not warranted for the grant of the 
20 percent evaluation for the service-connected ventral 
hernia.  The Board explained in detail the basis for its 
determination.  Thus, the veteran has been given ample 
notification of what information or evidence would be 
necessary to substantiate his claim.

Additionally, the veteran reported having received treatment 
at the VA facilities in Murfreesboro, Tennessee, and 
Chattanooga, Tennessee, for his ventral hernia.  The record 
reflects that the RO obtained those records, which are dated 
from 1993 to 1997, and associated them with the claims file.  
The veteran has not alleged that there are any additional 
medical records related to the ventral hernia that have not 
been associated with the claims file.  Additionally, in 
compliance with the duty to assist, the RO provided the 
veteran with a VA examination.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Decision

The earliest effective date for an increased evaluation is 
that which is factually ascertainable that an increase in 
disability has occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(1) and (2) (2001); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran filed a claim seeking an increased evaluation for 
the service-connected duodenal ulcer in August 1994.  (The 
veteran's claim was dated on July 27, 1994, but it was 
received by the RO on August 8, 1994.)  He reiterated his 
claim for an increased rating in November 1994; at that time, 
he indicated that he would be undergoing stomach surgery at 
the end of November 1994.  In a letter dated November 30, 
1994 (and received by the RO on December 5, 1994), the 
veteran indicated that he was seeking service connection for 
ulcers and a temporary total evaluation due to 
hospitalization for the November 1994 ulcer surgery.  In a 
January 1995 rating decision, the veteran was awarded service 
connection for ventral hernia as secondary to the service-
connected duodenal ulcer.  The veteran was also awarded a 
temporary total evaluation until March 1, 1995.  See 38 
C.F.R. § 4.30 (2001).  The disability evaluation assigned to 
the service-connected ventral hernia after the temporary 
total evaluation was zero percent (i.e., noncompensable).

Subsequently, in a June 1999 rating decision, the RO awarded 
a 20 percent rating for the veteran's service-connected 
ventral hernia, effective March 16, 1999, the date of a VA 
examination.

The veteran's VA medical treatment records have been 
obtained.  In July 1994, at a VA outpatient facility, the 
veteran was found to have a mass on the lower lateral aspect 
of an old abdominal incision.  The veteran already had a 
history of subtotal gastrectomy and duodenal ulcer residuals.  
In November 1994, the veteran underwent incisional ventral 
hernia repair.  At that time, physical examination revealed a 
soft, nontender abdomen with bowel sounds present in all four 
quadrants.  Herniation was noted in the right upper quadrant, 
just right of the midline, upper quadrant incision.  The 
examiner stated that the veteran tolerated the procedure 
well, and during the admission, his wound was healing well 
without infection.  Following November 1994 ventral hernia 
repair surgery, treatment records reflect that the veteran's 
wound was healing well.

In September 1996, the veteran reported nausea after eating 
for the previous month as well as diarrhea.  He had a history 
of stomach surgery in 1976.

A September 1997 VA examination report shows that the veteran 
complained of cramps when he ate, with severe pain for 
approximately 20 to 30 minutes.  When lying down at night, 
his stomach contents would come up into his mouth, nose, and 
throat.  He reported having vomiting on a daily basis.  It 
was not certain if he experienced hematemesis, but he did 
have melena.  The area of the pain was in the mid 
epigastrium.  The diagnosis was chronic peptic distress 
syndrome and prominent symptoms of gastroesophageal reflux, 
with or without disease.  He had a history of gastric 
surgery, and the status of the incisional hernia was stable.

A September 1997 barium radioscopy of the upper 
gastrointestinal and small bowel areas showed the esophagus, 
stomach, and adjacent loops of the bowel, the jejunum, and 
the ileum with no delay in or obstruction to the free flow of 
contrast material throughout.  A hiatal hernia was noted, and 
gastroesophageal reflux was seen therein.  No changes of 
esophagitis were present.  The impression was a hiatal hernia 
with demonstrable reflux, status post subtotal gastrectomy 
with Billroth II anastomosis resulting; and an otherwise 
negative upper gastrointestinal series and small bowel follow 
through.

A March 16, 1999, VA digestive conditions examination shows 
that the veteran had midline ventral scars that ran from the 
tip of the xiphoid to the umbilicus, approximately nine 
centimeters in length.  The examiner noted that the scar was 
well healed and nonretracted.  However, he stated that when 
the veteran was asked to flex as in doing a sit-up, there was 
a bulging ventral hernia six and a half by approximately 
three centimeters.  The examiner stated that the ventral 
hernia was well reducible, was well supported, and may 
possibly be fixed with surgery.  He noted that the 
musculature in and about the hernia was very strong.

A March 1999 VA stomach, duodenum, and peritoneal adhesions 
examination shows that the veteran reported that on occasion, 
he had some nausea and rare vomiting associated with 
gastroesophageal reflux disease.  The examiner noted that the 
veteran had a previous history of subtotal gastrectomy, 
remote.  The veteran denied pain in his stomach, but stated 
that occasionally, spicy foods precipitated gastroesophageal 
reflux disease attacks.  The diagnosis was gastroesophageal 
reflux disease secondary to subtotal gastrectomy, remote.  A 
request was made for endoscopy, but upon further 
consultation, two VA physicians concluded that evaluation by 
gastroscopy was not warranted for simple gastroesophageal 
reflux disease associated and expected with the subtotal 
gastrectomy.

The procedural history of the veteran's claim, as outlined 
above, indicates that the veteran has been pursuing an 
increased rating for his service-connected ulcer since August 
1994 (when his claim was first filed with the RO).  Service 
connection for a ventral hernia was initially awarded on the 
basis of the veteran's claim for an increased rating for 
ulcers and the subsequent information regarding the November 
1994 hernia repair.  Therefore, the Board recognizes that the 
earliest possible effective date for the disability rating 
assigned to the veteran's ventral hernia is August 8, 1994.  
The question, however, remains whether this date or a 
different date is the appropriate effective date.

At all times during the pendency of the veteran's claim and 
appeal, his service-connected postoperative ventral hernia 
has been evaluated under VA's Schedule for Rating 
Disabilities based on the criteria set forth in 38 C.F.R. § 
4.115, Diagnostic Code 7339 (2001).  A noncompensable 
evaluation is warranted for a postoperative ventral hernia 
where the postoperative wounds are healed, with no disability 
and where a belt is not indicated.  Id.  A 20 percent 
evaluation is warranted where a postoperative ventral hernia 
is small and not well supported by a belt under ordinary 
conditions or where there is a healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  Id.  

The Board initially notes that the veteran already is in 
receipt of a disability compensation award on the basis of a 
service-connected duodenal ulcer, status post subtotal 
gastrectomy with secondary gastroesophageal reflux disease.  
That condition has been evaluated as being 20 percent 
disabling.  Indeed, the veteran has been treated over the 
last few years for various symptoms attributable to 
gastroesophageal reflux disease, for which service connection 
is in effect secondary to service connection for duodenal 
ulcer and subtotal gastrectomy.  Therefore, the Board will 
limit its review of the veteran's claim to symptoms that are 
attributable to the ventral hernia.

The veteran's claims folder includes various treatment 
records describing various symptoms, such as nausea, and 
diagnoses, such as a hiatal hernia and gastroesophageal 
reflux disease.  However, the earliest clinical assessment of 
the severity of the ventral hernia appeared in the March 16, 
1999, VA examination report.  There, the VA examiner 
evaluated the ventral hernia and its residuals, noting that 
the scar was well healed and nonretracted; the physician also 
remarked that the ventral hernia was well reducible, was well 
supported, and may possibly be fixed with surgery.  Finally, 
the musculature in and about the hernia was described as 
being very strong.  This is a factually ascertainable date 
that establishes that an increase in the veteran's service-
connected ventral hernia had increased in severity and 
warranted a 20 percent rating under the criteria set forth in 
Diagnostic Code 7339.  See 38 C.F.R. § 4.115, Diagnostic Code 
7339.

While the veteran has asserted that he should be awarded the 
20 percent evaluation as of the date he filed his claim (July 
1994), the Board reiterates that the pertinent statutory and 
regulatory provisions direct that an effective date for an 
increased evaluation be assigned where it is factually 
ascertainable that an increase in disability has occurred.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  
Again, the March 16, 1999, VA examination report established 
the effective date for the 20 percent evaluation.  There is 
no objective evidence of record between 1994 (when the 
veteran first filed his claim) and March 1999 upon which to 
establish a factually ascertainable date that the veteran's 
service-connected ventral hernia increased in severity.  
Thus, the Board finds that based upon the evidence that is of 
record, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for ventral hernia prior 
to March 16, 1999 (except for the period of convalescence 
between November 1994 and March 1, 1995).

The veteran is competent to report his symptoms.  To the 
extent that the veteran alleged that he warranted more than a 
noncompensable evaluation for the ventral hernia, he was 
correct, and the RO granted a 20 percent evaluation, 
effective March 16, 1999.  To the extent that the veteran has 
asserted he warrants a 20 percent evaluation prior to March 
19,1999 for the 20 percent evaluation, the Board finds that 
the evidence does not support his contentions, for the 
reasons stated above.  The preponderance of the evidence is 
against an evaluation in excess of 20 percent prior to March 
16, 1999 (excluding the 1994-1995 period of convalescence), 
and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

Review of the record reveals that the RO has not considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996). 


ORDER

Entitlement to an effective date earlier than March 16, 1999, 
for the grant of a 20 percent evaluation for service-
connected ventral hernia is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

